DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell; Richard V. et al. (United States Patent # US 20190178734; hereinafter Campbell) in view of Ferguson; Stephen K. (United States Patent # US 20060285813; hereinafter Ferguson).
Regarding claim 1, Campbell teaches a monitoring system (abstract discloses monitoring system) for a cable made of multiple synthetic strands (par.205 teaches synthetic fiber cables; cables are made of strands meaning a synthetic cable is made up of synthetic strands), comprising:
(a) said multiple synthetic strands being connected to a collector (par. 171 teaches connection to collector 34); 
(b) said multiple strands passing from a diverging region proximate said collector (fig.1 shows diverging region in the region comprising the components 33, 12, and 64 being close to the connector which is similar in configuration to the diverging region 184 of fig.20 in applicant’s specification/drawing) to a normal cable lay distal to said collector (fig.1 shows cable 10 distal to collector 34);
(d) a plurality of displacement sensors, each of said displacement sensors being configured to measure a displacement of one of said strand collars (par.291 teaches displacement sensors; displacement sensors measure displacement by design).
Campbell doesn’t teach (c) a plurality of strand collars, wherein each of said strand collars is attached to one of said strands within said diverging region.

Ferguson does teach (c) a plurality of strand collars (abstract discloses fiber holders), wherein each of said strand collars is attached to one of said strands within said diverging region (fig.1 shows holder 100 on single fiber; abstract discloses fiber holder attached to single fiber, meaning that each of the fiber holders attach to one strand/fiber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Campbell to include the teachings of Ferguson; which would provide an improved method of holding a strand/fiber in such a way as to minimize or prevent the fiber from slipping when tension is applied to the strand/fiber as disclosed by Ferguson(par.34).

Regarding claim 2, Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 1, further comprising a strand guide/cover surrounding said strands in said diverging region (Campbell fig.1 and par.174 shows 64 and 66 acting as a cover surrounding strands 12).

Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 2, wherein said strand guide/cover is attached to said collector (Campbell fig.8 shows cover #64 attached to the collector 34).

Regarding claim 5, Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 1, wherein said displacement sensor is an optical sensor (Ferguson par.34 teaches optical sensors).

Regarding claim 6, Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 1, wherein said displacement sensor is a mechanical sensor (Ferguson abstract teaches sensors that measure mechanical phenomena, making them mechanical sensors).

Regarding claim 7, Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 1, wherein:
(a) each of said strands has a strand axis (Ferguson fig.1a shows strand axis 103, thus it is representative of the axis of every strand); and 
(b) said displacement measured by each of said strand sensors is along a said strand axis of a particular one of said strands (Ferguson fig.1a shows a particular strand).

Regarding claim 8, Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 3, wherein each of said displacement sensors is attached to said strand guide/cover (Campbell par.255 teaches sensor mounted in rigid housing, which is what #64 acts as).

Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 8, wherein each of said displacement sensors measures a displacement between said strand guide/cover and one of said strand collars (Displacement sensors are designed to measure displacement; because of where the sensor is located (mounted on the housing, proximate to collector and strands) it will measure displacements between the components).

Regarding claim 10, Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 1, wherein each of said displacement sensor measures a displacement between said collector and one of said strand collars (Displacement sensors are designed to measure displacement; because of where the sensor is located (mounted on the housing, proximate to collector and strands) it will measure displacements between the components).

Claims 4, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell; Richard V. et al. (United States Patent Application # US 20190178734; hereinafter Campbell) in view of Ferguson; Stephen K. (United States Patent Application # US 20060285813; hereinafter Ferguson) further in view of Campbell; Richard V. (United States Patent Application # US 20180245666; hereinafter Campbell-B).
Regarding claim 4, Campbell in view of Ferguson teaches the monitoring system for a cable as recited in claim 1, but fails to teach further comprising:(a) a plurality of anchors, wherein each of said anchors is attached to an end of one of said strands; and (b) each of said anchors is connected to said collector.
Campbell-B does teach further comprising:
(par.232 and fig.30 discloses anchors 18 attached to an end of each strands 12); and 
(b) each of said anchors is connected to said collector (par.232 and fig.30 discloses anchors 18 attached to collector).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Campbell in view of Ferguson to include the teachings of Campbell-B; which would provide a method for balancing the load carried by a synthetic cable among its constituent strands as disclosed by Campbell-B(par.5).

Regarding claim 11, Campbell teaches A monitoring system (abstract discloses monitoring system) for a cable made of multiple synthetic strands (par.205 teaches synthetic fiber cables; cables are made of strands meaning a synthetic cable is made up of synthetic strands), comprising: 
(a) a strand having an end (par.53 and 60 fig.1 shows strand 12 having a termination 30); 
 (c) a collector (par.61 and fig.1 teaches collector 34); 
 (e) said strand passing from a diverging region proximate said collector (fig.1 shows diverging region in the region comprising the components 33, 12, and 64 being close to the connector which is similar in configuration to the diverging region 184 of fig.20 in applicant’s specification/drawing) to a normal cable lay distal to said collector (fig.1 shows cable 10 distal to collector 34); 
 (g) a displacement sensor configured to measure a displacement of said strand collar (par.291 teaches displacement sensors; displacement sensors measure displacement by design).
Campbell doesn’t teach 

(d) said anchor being connected to said collector 
(f) a strand collar attached to said strand within said diverging region, said strand collar being separated from said anchor; and 

Ferguson does teach a strand collar attached to said strand (fig.1 shows fiber holder on single fiber) within said diverging region, said strand collar being separated from said anchor (par.16 and fig.3a show 2 anchor points with each fiber holder separated from the anchor right next to the fiber holder and the anchor opposite to the fiber holder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Campbell to include the teachings of Ferguson; which would provide an improved method of holding a strand/fiber in such a way as to minimize or prevent the fiber from slipping when tension is applied to the strand/fiber as disclosed by Ferguson(par.34).
Campbell in view of Ferguson fails to teach (b) an anchor attached to said end of said strand; (d) said anchor being connected to said collector 

Campbell-B does teach 
(b) an anchor attached to said end of said strand (par.232 and fig.30 discloses anchors 18 attached to an end of each strands 12); 
(d) said anchor being connected to said collector (par.232 and fig.30 discloses anchors 18 attached to collector).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Campbell in view of Ferguson to Campbell-B; which would provide a method for balancing the load carried by a synthetic cable among its constituent strands as disclosed by Campbell-B(par.5).

Regarding claim 12, Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 1, further comprising a strand guide/cover surrounding said strands in said diverging region (Campbell fig.1 and par.174 shows 64 and 66 acting as a cover surrounding strands 12).

Regarding claim 13, Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 12, wherein said strand guide/cover is attached to said collector (Campbell fig.8 shows cover #64 attached to the collector 34).

Regarding claim 14, Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 11, further comprising:
(a) a plurality of anchors, wherein each of said anchors is attached to an end of one of said strands (Campbell-B par.232 and fig.30 discloses anchors 18 attached to an end of each strands 12); and 
(b) each of said anchors is connected to said collector (Campbell-B par.232 and fig.30 discloses anchors 18 attached to collector).

Regarding claim 15, Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 11, wherein said displacement sensor is an optical sensor (Ferguson par.34 teaches optical sensors).

Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 11, wherein said displacement sensor is a mechanical sensor (Ferguson abstract teaches sensors that measure mechanical phenomena, making them mechanical sensors).

Regarding claim 17, Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 11, wherein:
(a) each of said strands has a strand axis (Ferguson fig.1a shows strand axis 103, thus it is representative of the axis of every strand); and 
(b) said displacement measured by each of said strand sensors is along a said strand axis of a particular one of said strands (Ferguson fig.1a shows a particular strand).

Regarding claim 18, Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 13, wherein each of said displacement sensors is attached to said strand guide/cover (Campbell par.255 teaches sensor mounted in rigid housing, which is what #64 acts as).

Regarding claim 19, Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 18, wherein each of said displacement sensors measures a displacement between said strand guide/cover and one of said strand collars (Displacement sensors are designed to measure displacement; because of where the sensor is located (mounted on the housing, proximate to collector and strands) it will measure displacements between the components).

Regarding claim 20, Campbell in view of Ferguson further in view of Campbell-B teaches the monitoring system for a cable as recited in claim 11, wherein each of said (Displacement sensors are designed to measure displacement; because of where the sensor is located (mounted on the housing, proximate to collector and strands) it will measure displacements between the components).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150300452 Campbell; Richard V. is an application for an advanced stranded cable termination methods and designs

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867